Opinion issued November 8, 2012




                                      In The
                              Court of Appeals
                                     For The
                          First District of Texas

                              NO. 01-12-00973-CR
                                   ____________

                 BRANDON MARQUICE WILSON, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 179th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1252255


                          MEMORANDUM OPINION

      Appellant, Brandon Marquice Wilson, pleaded guilty to the felony offense of

burglary of a habitation and committing or attempting to commit a felony. See TEX.

PENAL CODE ANN. § 30.02(a)(3) (West 2011). The trial court found appellant

guilty, and, in accordance with the terms of appellant’s plea agreement with the
State, sentenced appellant to 20 years’ confinement. Appellant filed a pro se notice

of appeal. We dismiss the appeal.

      In a plea bargain case, a defendant may appeal only those matters that were

raised by written motion filed and ruled on before trial, or after getting the trial

court’s permission to appeal. TEX. R. APP. P. 25.2(a)(2). An appeal must be

dismissed if a certification showing that the defendant has the right of appeal has

not been made part of the record. TEX. R. APP. P. 25.2(d).

      Here, the trial court’s certification is included in the record on appeal. See id.

The trial court’s certification states that this is a plea bargain case and that the

defendant has no right of appeal. See TEX. R. APP. P. 25.2(a)(2). Appellant did not

appeal any pre-trial matters, and the trial court did not give permission for appellant

to appeal. In his notice of appeal, appellant indicates that he wishes to challenge the

voluntariness of his plea. When, as here, a defendant waives his right of appeal as

part of an agreement on sentencing and the agreement is followed by the trial court,

his waiver is made knowingly, intelligently, and voluntarily, and he may not appeal

any matters unless the trial court first grants permission. Ex parte Delaney, 207
S.W.3d 794, 798–99 (Tex. Crim. App. 2006); Cooper v. State, 45 S.W.3d 77, 81

(Tex. Crim. App. 2001). The record supports the trial court’s certification. See

Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).


                                           2
      Because appellant has no right of appeal, we must dismiss this appeal. See

Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006) (“A court of appeals,

while having jurisdiction to ascertain whether an appellant who plea-bargained is

permitted to appeal by Rule 25.2(a)(2), must dismiss a prohibited appeal without

further action, regardless of the basis for the appeal.”).

      Accordingly, we dismiss the appeal for want of jurisdiction. All pending

motions are dismissed as moot.

                                    PER CURIAM

Panel consists of Justices Keyes, Massengale, and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




                                            3